DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 1-4, 6-14, 16-20 under AIA  35 U.S.C. 103 have been fully considered but they are not persuasive. Therefore the rejections of claims 1-4, 6-14, 16-20 are hereby maintained. 
Regarding claims 1-4, 6-14, 16-20 Applicant primarily argues that the combination of Jakobsen, Holtz, and Stoen does not teach or suggest using two entries from the same program schedule to (i) identify a DVE for generating a first output video stream for a display and (ii) generate a second output video stream using video captured by a camera while at least a portion of the display is positioned within a field of view of the camera. 
Examiner respectfully disagrees.
Regarding claim 1, Jakobsen discloses a method for use in connection with a news production system (NPS) comprising a camera, a news set and a display including a display panel, wherein the method is a method for operating the display while the Jakobsen, pages 1-8, a camera for recording news show for broadcasting, a news set, and video wall; the video wall is operated while the camera captures the news set and portion of the video wall), the method comprising: 
accessing a program schedule of the NPS wherein the program schedule includes a second entry (Jakobsen, pages 1-8, accessing and receiving a news production rundown/schedule as shown in page 3; a video stream including the news set and portion of the video wall is generated according to implied data, i.e., second entry, provided in the program schedule);
generate a first output video stream for the display (Jakobsen, pages 1-8, generate the video wall);
generate, based on the second entry, a second video output stream using video captured by the camera, wherein the video captured by the camera includes the portion of the display positioned within the field of view of the camera (Jakobsen, pages 1-8, while the video wall is operated, capture a second video stream including the news set and portion of the video wall based on data provided in the program schedule).
Jakobsen does not explicitly disclose:
identify a DVE for generating a first output video stream for a display.
Holtz discloses identify a DVE for generating a first output video stream for a display (Holtz, para’s 0032-0039, 0100-0102, 0173-0178, identifying and processing DVE based on transaction micro associated with director’s rundown sheet, i.e., a first entry; processing unit receives and processes input stream from an RPD “video record/playback device” and DVE to generate an output video stream for display, see fig’s. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Holtz’s technique into Jakobsen’s invention for enhancing user’s viewing experience by selectively adding video effects to a source video stream scheduled to be broadcast.
Therefore, Jakobsen in view of Holtz discloses using two entries from the same program schedule to (i) identify a DVE for generating a first output video stream for a display and (ii) generate a second output video stream using video captured by a camera while at least a portion of the display is positioned within a field of view of the camera.
As to any other arguments not specifically addressed, they are the same as those discussed above.
New claims 21 and 22 are rejected as described below. 

Response to Amendment
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

5.	Claims 1-4, 7, and 9-10, 11-14, and 17-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jakobsen (“Boosting the Appeal and Value of Live Programs with Video Walls”, 02/13/2013, supplied with an IDS by Applicant on January 10, 2018) in view of Holtz et al. (US Publication 2002/0109710, hereinafter Holtz), and further in view of Stoen et al. (US Publication 8,850,319, hereinafter Stoen). 
Regarding claim 1, Jakobsen discloses a method for use in connection with a news production system (NPS) comprising a camera, a news set and a display including a display panel, wherein the method is a method for operating the display while the Jakobsen, pages 1-8, a camera for recording news show for broadcasting, a news set, and video wall; the video wall is operated while the camera captures the news set and portion of the video wall), the method comprising: 
accessing a program schedule of the NPS wherein the program schedule includes a second entry (Jakobsen, pages 1-8, accessing and receiving a news production rundown/schedule as shown in page 3; a video stream including the news set and portion of the video wall is generated according to implied data, i.e., second entry, provided in the program schedule);
generate a first output video stream for the display (Jakobsen, pages 1-8, generate the video wall);
generate, based on the second entry, a second video output stream using video captured by the camera, wherein the video captured by the camera includes the portion of the display positioned within the field of view of the camera (Jakobsen, pages 1-8, while the video wall is operated, capture a second video stream including the news set and portion of the video wall based on data provided in the program schedule).
Jakobsen does not explicitly disclose:
the program schedule includes a first entry;
identifying, based on the first entry, a digital video effect (DVE) scheduled to be run by a display driver for the display, wherein running the identified DVE involves using an input video stream, at least in part, to generate the first output video stream for the display;

responsive to receiving the signal: (i) causing the input video stream to be routed to the display driver, and (ii) causing the display driver to run the identified DVE.
Holtz discloses a technique comprising:
the program schedule includes a first entry; identifying, based on the first entry, a digital video effect (DVE), wherein running the identified DVE involves using an input video stream, at least in part, to generate the first output video stream for the display (Holtz, para’s 0032-0039, 0100-0102, 0173-0178, identifying and processing DVE based on transaction micro associated with director’s rundown sheet, i.e., a first entry; processing unit receives and processes input stream from an RPD “video record/playback device” and DVE to generate an output video stream for display, see fig’s. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Holtz’s technique into Jakobsen’s invention for enhancing user’s viewing experience by selectively adding video effects to a source video stream scheduled to be broadcast.
Jakobsen-Holtz does not explicitly disclose:
the digital video effect (DVE) is scheduled to be run by a display driver for the display;
receiving a signal; 
responsive to receiving the signal: (i) causing the input video stream to be routed to the display driver, and (ii) causing the display driver to run the identified DVE. 
Stoen discloses:
the digital video effect (DVE) is scheduled to be run by a display driver for the Stoen, fig’s 1, 2, DVE is run by a device driver);
receiving a signal; and responsive to receiving the signal: (i) causing the input video stream to be routed to the display driver, and (ii) causing the display driver to run the identified DVE (Stoen, fig. 7, para’s 50-54, cause the video stream to be routed to device driver and cause device driver to perform the DVE based on a determination to process video effect).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stoen’s features into Jakobsen-Holtz’s invention for enhancing user’s viewing experience by effectively adding video effects to a source video stream.

Regarding claim 2, Jakobsen-Holtz-Stoen discloses the method of claim 1, wherein causing the input stream to be routed to the display driver comprises causing a video feed network to route the input stream to the display driver, wherein the video feed network comprises a router having an input channel and multiple output channels, wherein the router is configured to direct incoming video streams received via the input channel to one of the output channels, and wherein causing the video feed network to route the input video stream to the display driver comprises, while the input video stream is provided to the input channel, causing the router to map the input channel to a particular one of the output channels that is coupled to the display driver (Holtz, fig. 1, routing video stream from one of sources 120,122,…130 to video switcher that is coupled to DVE unit; Stoen, fig’s 1, 2, and 7, routing video stream to device driver to perform DVE processing).
The motivation and obviousness arguments are the same as in claim 1. 

Regarding claim 3, Jakobsen-Holtz-Stoen discloses the method of claim 1, further comprising: determining, based on the identified DVE, a particular one of multiple inputs to the display driver on which to route the input video stream, wherein causing the input stream to be routed to the display driver comprises causing a video feed network to route the input stream to the display driver, wherein the video feed network comprises a router having an input channel and multiple output channels coupled to respective ones of the multiple inputs to the display driver, wherein the router is configured to direct incoming video streams received via the input channel to one of the output channels; and wherein causing the video feed network to route the input video stream to the display driver comprises, while the input video stream is provided to the input channel, causing the router to map the input channel to a particular output channel coupled to the determined particular one of the inputs to the display driver (Holtz, fig. 1, routing video stream from one of sources 120,122,…130 to video switcher that is coupled to DVE unit; Stoen, fig’s 1, 2, and 7, routing video stream to device driver to perform DVE processing in response to identifying the selected DVE).
The motivation and obviousness arguments are the same as in claim 1. 

Regarding claim 4, Jakobsen-Holtz-Stoen discloses the method of claim 1, further comprising: prior to causing the display driver to run the identified DVE, providing, to the display driver, an indication of the identified DVE to thereby cause the display driver to recall the identified DVE (Stoen, fig’s 1, 2, and 7, prior to device driver running the selected/identified DVE, it is obvious that the selected/identified DVE has been called and loaded for processing).
The motivation and obviousness arguments are the same as in claim 1. 

Regarding claim 7, Jakobsen-Holtz-Stoen discloses the method of claim 1, further comprising: responsive to identifying the DVE, determining that the input video stream corresponds to a stored video clip and reserving a video player from a group of multiple video players each configured to retrieve and play stored video clips; and causing the reserved video player to play the stored video clip and thereby provide the input video stream (Holtz, fig. 1, routing video content/clip from recorded video source 128 to video switcher that is coupled to DVE unit and playing video recorder to provide the recorded video content/clip).
The motivation and obviousness arguments are the same as in claim 1.

Regarding claim 9, Jakobsen-Holtz-Stoen discloses the method of claim 1, wherein the identified DVE involves using multiple input video streams contemporaneously to generate the output video streams, wherein the method further comprises: determining, based on the identified DVE, for each of the input video streams, a particular one of multiple inputs to the display driver on which to route the input video stream, wherein causing the input stream to be routed to the display driver comprises causing a video feed network to route the input stream to the display driver, wherein the video feed network comprises a router having multiple input channels and multiple output channels coupled to respective ones of the multiple inputs to the display driver, wherein the router is configured to direct an incoming video stream received via a given one of the input channels to one of the output channels; and causing the video feed network to route Holtz, fig. 1, routing video stream from one of sources 120,122,…130 to video switcher that is coupled to DVE unit; each of the sources 120,122,…130 can be seen as being used contemporaneously to generate the output video streams; Stoen, fig’s 1, 2, and 7, routing video stream to device driver to perform DVE processing in response to identifying the selected DVE).
The motivation and obviousness arguments are the same as in claim 1. 

Regarding claim 10, Jakobsen-Holtz-Stoen discloses the method of claim 1, wherein the identified DVE is one of a set of DVEs each associated with a DVE indicator, wherein the display driver is configured to associate a given DVE indicator with (i) particular inputs to the display driver on which input video streams for the given DVE are provided to the display driver, and (ii) a particular layout template in which the input video streams are arranged within the output video streams from the display driver, wherein the method further comprises: prior to causing the display driver to run the identified DVE, sending, to the display driver, an indication of the DVE indicator associated with the identified DVE to thereby cause the display driver to recall the identified DVE (Holtz, fig. 1, routing video stream from one of sources 120,122,…130 to video switcher that is coupled to DVE unit; Stoen, fig’s 1, 2, and 7, routing video stream to device driver to perform DVE processing in response to identifying the selected DVE; prior to device driver running the selected/identified DVE, it is obvious that the selected/identified DVE has been called and loaded for processing).
The motivation and obviousness arguments are the same as in claim 1. 

Regarding claims 11-14, and 17-20, these claims comprise limitations substantially the same as claims 1-4, 7, and 9-10; therefore they are rejected for the same reasons set forth.

6.	Claims 6 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jakobsen-Holtz-Stoen, as applied to claims 1 and 11 above, in view of Burns (US Publication 2013/0294749).
Regarding claim 6, Jakobsen-Holtz-Stoen discloses the method of claim 1, wherein the display driver running the DVE further involves the display driver (i) using the input video stream, at least in part, to generate multiple output video streams and (ii) providing the output video streams to the display device (see claim 1 above).
Jakobsen-Holtz-Stoen does not explicitly disclose wherein the display device is a composite display device, and wherein each of the multiple output video streams is provided to a corresponding one of multiple display panels of the composite display device
Burns discloses wherein the display device is a composite display device, and wherein each of the multiple output video streams is provided to a corresponding one of multiple display panels of the composite display device (Burns, fig's 2, 8, par’s 0027, 0035). 
It would have been obvious to one of ordinary skill in the art before the effective 

Regarding claim 16, this claim comprises limitations substantially the same as claim 6; therefore it is rejected for the same reasons set forth.

7.	Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Jakobsen-Holtz-Stoen, as applied to claim 7  above, in view of Scott et al. (US Publication 2014/0344689, hereinafter Scott).
Regarding claim 8, Jakobsen-Holtz-Stoen discloses the method of claim 7, further comprising: prior to causing the reserved video player to play the stored video clip, causing the reserved video player to load the stored video clip (Holtz, fig. 1, it is obvious that prior to player playing the video content/clip, stored video source has been loaded to player). 
Jakobsen-Holtz-Stoen does not explicitly disclose receiving a readiness indication, from the reserved video player, that the reserved video player is loaded to provide the input video stream; and responsive to receiving the readiness indication, using a user interface to provide a notification based on the readiness indication. 
Scott discloses receiving a readiness indication, from the reserved video player, that the reserved video player is loaded to provide the input video stream; and responsive to receiving the readiness indication, using a user interface to provide a notification based on the readiness indication (see Scott, Abstract, user or device can control the media player using the common interface, load new media content into the media player, based on the commands, and receive state notifications from the media player). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Scott’s features into Jakobsen-Holtz-Stoen’s invention for enhancing user’s playback experience by effectively and reliably providing media data.

8.	Claims 21 and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jakobsen-Holtz-Stoen, as applied to claim 20 above, in view of Ganichev et al. (US Publication 2015/0016286, hereinafter Ganichev).
Regarding claim 21, Jakobsen-Holtz-Stoen discloses the non-transitory computer-readable media of claim 20, and further disclose wherein causing the input stream to be routed to the display driver comprises causing a video feed network to route the input stream to the display driver (Holtz, fig’s 1 and 3, para. 0100-0102, video switcher to route input stream to DVE). 
determining, based on the identified DVE, a particular one of multiple inputs to the display driver on which to route the input video stream (Holtz, fig.1, video switcher to route input stream to DVE)
Jakobsen-Holtz-Stoen does not explicitly disclose wherein the video feed network comprises a router having an input channel and multiple output channels, wherein the router is configured to direct incoming video streams received via the input channel to one of the output channel, and
wherein causing the video feed network to route the input video stream to the 
Ganichev discloses wherein the video feed network comprises a router having an input channel and multiple output channels, wherein the router is configured to direct incoming video streams received via the input channel to one of the output channel, and
wherein causing the video feed network to route the input video stream to the display driver comprises, while the input video stream is provided to the input channel, causing the router to map the input channel to a particular one of the output channels that is coupled to the display driver (see Ganichev, fig. 20, para. 0282, the logical router 2055 routes the packet to the logical switch 2050 because the destination IP address of the packet maps to the output port, e.g., by performing routing functions, identifying a longest prefix match, etc. of the logical router that connects to the logical switch 2050). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ganichev’s features into Jakobsen-Holtz-Stoen’s invention for enhancing user’s playback experience by effectively and reliably providing media data.

	Regarding claim 22, Jakobsen-Holtz-Stoen discloses the non-transitory computer-readable media of claim 20, and further disclose determining, based on the identified DVE, a particular one of multiple inputs to the display driver on which to route the input video stream, wherein causing the input stream to be routed to the display driver comprises causing a video feed network to route the input stream to the display driver Holtz, fig’s 1 and 3, para. 0100-0102, video director 135 is able to select which video signals 140-145 will appear on program output 154 and preview output 155 of DVE 106 by selecting a video source icon 303 from program row 310 and by selecting a video source icon 303 from preview row 311.  For example, if video source icon 314 corresponds to video input port 161, and video director 135 selects video source icon 314, then video input port 161 is coupled to one of the video switcher outputs 151-154.  Further, because video source icon 314 is in program row 310, video input port 161 is coupled to program output 154 of DVE 106.  Consequently, video output signal 141, which is connected to video input port 161, appears on DVE program output 154; Stoen, fig. 7, para’s 0050-0054, cause the video stream to be routed to device driver and cause device driver to perform the DVE based on a determination to process video effect). 
Jakobsen-Holtz-Stoen does not explicitly disclose wherein the video feed network comprises a router having an input channel and multiple output channels coupled to respective ones of the multiple inputs to the display driver, wherein the router is configured to direct incoming video streams received via the input channel to one of the output channel, and
wherein causing the video feed network to route the input video stream to the display driver comprises, while the input video stream is provided to the input channel, causing the router to map the input channel to a particular output channel coupled to the determined particular one of the inputs to the display driver
Ganichev discloses wherein the video feed network comprises a router having an input channel and multiple output channels coupled to respective ones of the multiple inputs to the display driver, wherein the router is configured to direct incoming video 
wherein causing the video feed network to route the input video stream to the display driver comprises, while the input video stream is provided to the input channel, causing the router to map the input channel to a particular output channel coupled to the determined particular one of the inputs to the display driver (see Ganichev, fig. 20, para. 0282, the logical router 2055 routes the packet to the logical switch 2050 because the destination IP address of the packet maps to the output port, e.g., by performing routing functions, identifying a longest prefix match, etc. of the logical router that connects to the logical switch 2050). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ganichev’s features into Jakobsen-Holtz-Stoen’s invention for enhancing user’s playback experience by effectively and reliably providing media data.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOI H TRAN/           Primary Examiner, Art Unit 2484